*183
ORDER

PER CURIAM.
AND NOW, this 29th day of April, 2014, the Order of the Superior Court is hereby AFFIRMED.
Justice STEVENS files a Concurring Statement.
Justice STEVENS, concurring.
I join this Court’s per curiam affirmance. Nevertheless, I wish to emphasize my view that the communication of threats made by a probationer to an intended victim is not a requirement to find the probationer engaged in “assaultive behavior” in violation of the general condition for special probation or parole set forth in 37 Pa.Code § 65.4(5)(iii).